Case 1:19-cv-00406-LEW Document 115 Filed 08/12/20 Page 1 of 3              PageID #: 1209



                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

 MAN AGAINST XTINCTION,                        )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )
                                               )
 COMMISSIONER OF MAINE                         )
 DEPARTMENT OF MARINE                          )
 RESOURCES; ASSISTANT                          )
 ADMINISTRATOR OF NATIONAL                     )
 MARINE FISHERIES SERVICE,                     )
                                               )    Case No. 1:19-cv-00406-LEW
                      Defendants,              )
                                               )
 DISTRICT 4 LODGE OF THE                       )
 INTERNATIONAL ASSOCATION OF                   )
 MACHINISTS AND AEROSPACE                      )
 WORKERS, LOCAL LODGE 207,                     )
 f/k/a, IAMAW MAINE LOBSTERING                 )
 UNION–LOCAL 207, MAINE                        )
 LOBSTERMEN’S ASSOCIATION                      )
                                               )
                    Intervenor-Defendants.     )


                        ORDER ON PLAINTIFF’S
              MOTION FOR TEMPORARY RESTRAINING ORDER

       Now before me is Plaintiff’s Motion for Temporary Restraining Order. ECF No.

113. Plaintiff asks me to “enjoin[] NMFS from further enforcement of its unlawful

[Atlantic Large Whale Take Reduction Program] regulations,” specifically because

“NMFS is threatening me with criminal prosecution if I do not use vertical buoy ropes in

my fishing gear.” Id. ¶¶ 8, 9. Plaintiff requested this very relief in an earlier Motion for

Preliminary Injunction against Defendant NMFS, which I recently denied. ECF No. 112.
Case 1:19-cv-00406-LEW Document 115 Filed 08/12/20 Page 2 of 3                PageID #: 1210



       “[Injunctive relief] is an extraordinary and drastic remedy that is never awarded as

of right.” Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d 1, 8-9 (1st Cir. 2012).

To determine whether to issue a temporary restraining order, I apply the same four-factor

analysis used to evaluate a motion for preliminary injunction. Monga v. Nat’l Endowment

for Arts, 323 F. Supp. 3d 75, 82 (D. Me. 2018). Those factors are:

       the movant’s likelihood of success on the merits; whether and to what extent
       the movant will suffer irreparable harm in the absence of injunctive relief;
       the balance of [relative] hardships, that is, the hardship to the nonmovant if
       enjoined as opposed to the hardship to the movant if no injunction issues;
       and the effect, if any, that an injunction [or the lack of one] may have on the
       public interest.

CVS Pharmacy, Inc. v. Lavin, 951 F.3d 50, 55 (1st Cir. 2020) (internal citations omitted).

As the party seeking emergency injunctive relief, Plaintiff bears the burden of establishing

that the factors weigh in favor of his request. Esso Standard Oil Co. v. Monroig-Zayas,

445 F.3d 13, 18 (1st Cir. 2006).

       Plaintiff has introduced no new evidence in his Motion for Temporary Restraining

Order that was not before me on his Motions for Preliminary Injunction to suggest he now

carries this burden. As I indicated in my prior Order, “the existing data simply is not

‘sufficient material evidence’ warranting the kind of injunctive relief Plaintiff seeks.” ECF

No. 112 at 11. Plaintiff’s newest salvo simply adds “[t]here is no question that my

lobsterpot fishing gear is likely to entangle endangered whales. I fully accept this reality.”

ECF No. 113 ¶. Plaintiff’s ipse dixit does not tip the balance to justify the sweeping

emergency injunctive relief he seeks. For the reasons above, and as more fully elaborated

in my Order Denying Plaintiff’s Motions for Preliminary Injunction (ECF No 112),

Plaintiff’s Motion for Temporary Restraining Order is DENIED.
                                              2
Case 1:19-cv-00406-LEW Document 115 Filed 08/12/20 Page 3 of 3   PageID #: 1211




      SO ORDERED.

      Dated this 12th day of August, 2020.

                                        /s/ Lance E. Walker
                                       UNITED STATES DISTRICT JUDGE




                                             3
